Citation Nr: 0917301	
Decision Date: 05/08/09    Archive Date: 05/19/09	

DOCKET NO.  06-14 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had periods of active service from June 1966 to 
June 1964 and from August 1964 to August 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the VARO 
in Albuquerque, New Mexico, that denied entitlement to the 
benefit sought.  

For reasons which will be set forth below, the claim is 
REMANDED to the RO by way of the Appeals Management Center 
(AMC), in Washington, D. C.  VA will notify the Veteran if 
further action is required.  


REMAND

Further development with regard to the issue at hand is in 
order.  The Board notes that in Daye v. Nicholson, 20 Vet. 
App. 512 (2006), the United States Court of Appeals for 
Veterans Claims (Court) admonished VA for not securing and 
reviewing the history of the Veteran's unit for possible 
alternative sources of evidence regarding alleged stressful 
incidents.  As in that case, there is insufficient 
information of record with regard to this matter to ascertain 
whether the Veteran was exposed to any stressful experiences 
of a combat nature or otherwise during his active service.  

The record shows the Veteran was assigned to the 98th 
Transportation Detachment from May 1966 to May 1967 in 
Vietnam.  In October 2008, the Veteran submitted a copy of a 
meal card and of a motor vehicle operator's identification 
card indicating that the 98th was attached to the 120th 
Aviation Company (Air Mobile Light).  

In different communications of record, the Veteran has 
referred to several traumatic experiences he had while 
serving in Vietnam.  However, the recollections of these 
experiences have been vague and need to be more specific in 
order to allow an attempt at verification.  

In view of the foregoing, the case is REMANDED for the 
following actions:  

1.  VA should ensure complete compliance 
with the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA).  

2.  VA should request that the Veteran 
provide more specific information as to 
any combat experiences he had while 
serving with the 98th Transportation 
Detachment as part of the 120th Aviation 
Company (Air Mobile Light) in Vietnam 
between May 1966 and May 1967, to include 
the specific locations of any reported 
stressful experiences, the names of any 
individuals involved, the approximate 
dates of any incidents, and any other 
information which can be used to help 
substantiate his claim.  He should be 
advised that this information is 
necessary to obtain supportive evidence 
of the claimed stressful event or events 
and that it must be as specific as 
possible, because without such details an 
adequate search for verifying information 
cannot be conducted.  He should be asked 
to provide as best he can recall a two 
month time frame in which the incidents 
took place.  

3.  After the Veteran's response 
regarding stressful experiences is 
received, the RO/AMC should request 
assistance in verifying any stressful 
incidents reported by the Veteran from 
the United States Army and Joint Services 
Records Research Center (JSRRC).  
Specifically, the RO/AMC should request 
any available unit history and/or diary 
pertaining to the activities of the 98th 
Transportation Attachment and the 120th 
Aviation Company (Air Mobile Light) in 
January and February 1967, unless another 
time frame is specified by the Veteran.  

4.  After completing the above actions, 
the Veteran should be afforded a 
psychiatric examination to determine the 
current diagnosis and etiology of all 
psychiatric disorders which may be 
present.  All indicated studies, tests, 
and evaluations, particularly 
psychological testing, should be 
performed.  The examiner should determine 
whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  If the diagnosis of PTSD is 
deemed appropriate, the examiner should 
comment about a link between any current 
symptomatology and/or the reported in-
service stressors.  The complete 
rationale for any opinion expressed will 
be helpful to the Board.  The examiner 
should opine as to his or her impressions 
as to the Veteran's credibility, 
particularly following the psychological 
testing.  If the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

5.  Thereafter, the RO/AMC should review 
and readjudicate the claim.  If the 
benefit sought is not granted, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
unless otherwise notified by VA.  However, he is placed on 
notice that pursuant to the provisions of 38 C.F.R. § 3.655 
(2008), failure to cooperate by not attending a requested VA 
examination may result in an adverse determination.  
Additionally, failure to provide more specific information 
with regard to reported stressors may also result in an 
adverse determination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. K. BARONE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



